DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A Notice of Allowance was previously mailed on November 3, 2020.  Claims 5-9, previously withdrawn from consideration as a result of a restriction requirement, were rejoined.

This is in reply to a Request for Continued Examination filed on February 3, 2021 regarding Application No. 15/348,734.  Applicants amended claims 1-10, 13, and 14.  Claims 1-10, 13, and 14 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 3, 2021 has been entered.






Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record does not teach:
An apparatus comprising: 
a touch screen having column electrodes and row electrodes, the column electrodes and the row electrodes forming sensor zones having respective sensor zone indices; 
a touch screen controller coupled to the column electrodes and the row electrodes, the touch screen controller comprising a signal processing circuit; and 
an aperture filter coupled to the signal processing circuit, the aperture filter having spatial aperture windows respectively aligned with the sensor zones, each spatial aperture window having a respective adjustable spatial aperture window size along an X-axis and along a Y-axis, the aperture filter configured to filter distortions from the touch screen according to the sensor zone indices and the spatial aperture window sizes.  


Regarding claim 10, the prior art of record does not teach:
A method for calibrating and operating a touch screen device having a touch screen and an aperture filter, the touch screen having zones identified by respective zone indices, the method comprising: 
disabling the aperture filter; 

storing first coordinates at which the zone indices change, responsive to touches along an X-axis of the touch screen; 
storing second coordinates at which the zone indices change, responsive to touches along a Y-axis of the touch screen; 
responsive to the first and second coordinates, determining respective maximum and minimum coordinates for each zone, and calculating a respective center code for each zone index; 
in an aperture page register, storing the respective center code and a respective spatial aperture window size for each zone, the respective spatial aperture window size comprising a respective size along the X-axis and a respective size along the Y-axis; and 
after storing the center codes and the spatial aperture window sizes, enabling the aperture filter.  

Accordingly, independent claims 1 and 10 are allowed over the prior art of record.  In addition, dependent claims 2-9, 13, and 14 are allowed over the prior art of record.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626